Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 1 of 28




                 Exhibit 2
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 2 of 28
Central Cell Block                                          September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                  Page 1
2027276182 Fax:                                                     Chronic Care Clinic

CHRISTOPHER WORRELL                                                        Home: 377183
Male DOB:                                     377183


09/15/2021 - Chronic Care Clinic: f/u
Provider: Margaret Crenshaw - MD
Location of Care: Correctional Treatment Facility
Status: ON HOLD DOCUMENT. Contents are preliminary


Current Problems:
SCREENING FOR HEPATITIS (ICD-V73.89) (ICD10-Z13.818)
EPIDERMOID CYST (ICD-706.2) (ICD10-L72.0)
URINARY HESITANCY (ICD-788.64) (ICD10-R39.11)
LOWER BACK PAIN (ICD-724.2) (ICD10-M54.5)
PREDIABETES (ICD-790.29) (ICD10-R73.03)
FOLLICULAR B CELL LYMPHOMA WITH RECURRENCE (ICD-204.80) (ICD10-C85.10)
SQUAMOUS CELL CARCINOMA OF THE HEAD, NECK AND BASE OF TONGUE, 2007 (ICD-199.1)
(ICD10-C80.1)
HX OF COVID-19 (ICD10-U07.1)
HYPERTENSION (ICD-401.9) (ICD10-I10)


Current Allergies:
* PERCOCET: HIVES (Critical)




Vital Signs
Height: 75 in.
Weight: 265 lbs.
BMI: 33.24
Temperature: 96.8 degrees F
Temp Site: Oral
Respirations: 16
Pulse Rate: 84
Rhythm: Regular
Blood Pressure: 107/78 mm Hg
(mm Hg)
Pulse Ox: 98%




off of metoprolol and with normal HR and BP

2 sutures removed
________________________________________________________________________




                                                1
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 3 of 28
Central Cell Block                                          September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                    Page 2
2027276182 Fax:                                                                       Chronic Care Clinic

CHRISTOPHER WORRELL                                                                       Home: 377183
Male DOB:                                       377183


09/15/2021 - Physical Therapy: Follow Up
Provider: Rayan Hagona-Wordie - PT
Location of Care: Correctional Treatment Facility




Physical Therapy
Visit Type: Follow Up

Interview
 Patient assessment of current condition/
    response to previous treatment: Pt states that L shoulder pain fluctuates and may be due to sleeping
on the shoulder at night because pt has not been changing activity level or doing any new workouts
 Intensity pain rating and characterization of pain:     6/10
Walking: not limited
Fall risk: no

Treatment
Exercises
Comments: UBE 10 mins 5 mins forward and 5 mins bwds.
wand AAROM abduction 10X 10 secs hold
shoulder isometrics flex, abd, ER 5 X 10 sec hold
rows BTB 30X
resisted IR/ER BTB 30X ea
resisted flex/ext BTB 30X ea
CP application to L shoulder 10 mins post ther exs

Treatment Plan: continue physical therapy services
Frequency/duration: 1-2 visits/week for 3 weeks

Education/Follow Up
Patient was provided instruction and training on self-therapy, and demonstrated accurate knowledge of
the program.
Consent: Patient agreed to treatment plan.



Electronically Signed by Rayan Hagona-Wordie - PT on 09/15/2021 at 10:10 AM
________________________________________________________________________


09/14/2021 - TextNote: Grievance
Provider: Traci Outlaw
Location of Care: Central Detention Facility


Resident submitted a grievance that he had bruising, pain and possible infection from a procedure on
9/3/2021 and requested that something be done and that the nursing staff was doing nothing to help
other than offering pain medication.
Resident has been receiving pain medication as ordered, seen for chronic care appointment 9/10,




                                                    2
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 4 of 28
Central Cell Block                                          September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                    Page 3
2027276182 Fax:                                                                       Chronic Care Clinic

CHRISTOPHER WORRELL                                                                       Home: 377183
Male DOB:                                       377183


provider has scheduled resident for testing since he stated that he may have been exposed to Hep C.
Resident has been receiving medical care as required to provide treatment to address all of his medical
concerns. Grievance resolved


Electronically Signed by Traci Outlaw on 09/14/2021 at 9:42 AM
________________________________________________________________________


09/10/2021 - Lab Report: CBC With Differential/Platelet, Hep B Surface Ab, HBsAg Scre ...
Provider: Margaret Crenshaw - MD
Location of Care: Correctional Treatment Facility


Patient: CHRISTOPHER WORRELL
ID: 1100 377183
Note: All result statuses are Final unless otherwise noted.

Tests: (1) CBC With Differential/Platelet (005009)
  WBC                       5.6 x10E3/uL                                   3.4-10.8
  RBC                       4.98 x10E6/uL                                  4.14-5.80
  Hemoglobin                14.4 g/dL                                      13.0-17.7
  Hematocrit                43.9 %                                         37.5-51.0
  MCV                       88 fL                                          79-97
  MCH                       28.9 pg                                        26.6-33.0
  MCHC                      32.8 g/dL                                      31.5-35.7
  RDW                       12.5 %                                         11.6-15.4
  Platelets                 258 x10E3/uL                                   150-450
  Neutrophils               59 %                                           Not Estab.
  Lymphs                    18 %                                           Not Estab.
  Monocytes                 13 %                                           Not Estab.
  Eos                       7 %                                            Not Estab.
  Basos                     2 %                                            Not Estab.
 Neutrophils (Absolute)
                            3.3 x10E3/uL                                   1.4-7.0
  Lymphs (Absolute)         1.0 x10E3/uL                                   0.7-3.1
  Monocytes(Absolute)       0.7 x10E3/uL                                   0.1-0.9
  Eos (Absolute)            0.4 x10E3/uL                                   0.0-0.4
  Baso (Absolute)           0.1 x10E3/uL                                   0.0-0.2
! Immature Granulocytes
                            1 %                                            Not Estab.
! Immature Grans (Abs)      0.0 x10E3/uL                                   0.0-0.1

Tests: (2) Hep B Surface Ab (006395)
! Hep B Surface Ab, Qual
                            Non Reactive
                  Non Reactive: Inconsistent with immunity,
                                less than 10 mIU/mL
                  Reactive:     Consistent with immunity,
                                greater than 9.9 mIU/mL


Tests: (3) HBsAg Screen (006510)
  HBsAg Screen              Negative                                       Negative




                                                    3
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 5 of 28
Central Cell Block                                          September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                             Page 4
2027276182 Fax:                                                Chronic Care Clinic

CHRISTOPHER WORRELL                                                Home: 377183
Male DOB:                                 377183



Tests: (4) Hep A Ab, Total (006726)
  Hep A Ab, Total           Negative                    Negative

Tests: (5) Hep A Ab, IgM (006734)
  Hep A Ab, IgM             Negative                    Negative

Note: An exclamation mark (!) indicates a result that was not dispersed into
the flowsheet.
Document Creation Date: 09/11/2021 9:36 AM
_______________________________________________________________________

(1) Order result status: Final
Collection or observation date-time: 09/10/2021 09:20
Requested date-time:
Receipt date-time: 09/11/2021 00:00
Reported date-time: 09/11/2021 09:35
Referring Physician:
Ordering Physician: M Crenshaw (mcrenshaw)
Specimen Source:
Source: 1100
Filler Order Number: 25318451110 LAB
Lab site: Performed At: BN, LabCorp Burlington 1447 York Court, Burlington NC
272153361 Sanjai Nagendra MD   Phone: 8007624344

(2) Order result status: Final
Collection or observation date-time: 09/10/2021 09:20
Requested date-time:
Receipt date-time: 09/11/2021 00:00
Reported date-time: 09/11/2021 09:35
Referring Physician:
Ordering Physician: M Crenshaw (mcrenshaw)
Specimen Source:
Source: 1100
Filler Order Number: 25318451110 LAB
Lab site: Performed At: BN, LabCorp Burlington 1447 York Court, Burlington NC
272153361 Sanjai Nagendra MD   Phone: 8007624344

(3) Order result status: Final
Collection or observation date-time: 09/10/2021 09:20
Requested date-time:
Receipt date-time: 09/11/2021 00:00
Reported date-time: 09/11/2021 09:35
Referring Physician:
Ordering Physician: M Crenshaw (mcrenshaw)
Specimen Source:
Source: 1100
Filler Order Number: 25318451110 LAB
Lab site: Performed At: BN, LabCorp Burlington 1447 York Court, Burlington NC
272153361 Sanjai Nagendra MD   Phone: 8007624344

(4) Order result status: Final
Collection or observation date-time: 09/10/2021 09:20
Requested date-time:
Receipt date-time: 09/11/2021 00:00




                                                4
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 6 of 28
Central Cell Block                                          September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                   Page 5
2027276182 Fax:                                                      Chronic Care Clinic

CHRISTOPHER WORRELL                                                         Home: 377183
Male DOB:                                  377183


Reported date-time: 09/11/2021 09:35
Referring Physician:
Ordering Physician: M Crenshaw (mcrenshaw)
Specimen Source:
Source: 1100
Filler Order Number: 25318451110 LAB
Lab site: Performed At: BN, LabCorp Burlington 1447 York Court, Burlington NC
272153361 Sanjai Nagendra MD   Phone: 8007624344

(5) Order result status: Final
Collection or observation date-time: 09/10/2021 09:20
Requested date-time:
Receipt date-time: 09/11/2021 00:00
Reported date-time: 09/11/2021 09:35
Referring Physician:
Ordering Physician: M Crenshaw (mcrenshaw)
Specimen Source:
Source: 1100
Filler Order Number: 25318451110 LAB
Lab site: Performed At: BN, LabCorp Burlington 1447 York Court, Burlington NC
272153361 Sanjai Nagendra MD   Phone: 8007624344


-----------------

The following lab values were dispersed to the flowsheet
with no units conversion:

  WBC, 5.6 X10E3/UL, (F) expected units: 10*3/mm3
  RBC, 4.98 X10E6/UL, (F) expected units: 10*6/mm3
  MCHC, 32.8 G/DL, (F) expected units: %
  Platelets, 258 X10E3/UL, (F) expected units: /mm3
  Neutrophils (Absolute), 3.3 X10E3/UL, (F) expected units: 10*3/mm3
  Lymphs (Absolute), 1.0 X10E3/UL, (F) expected units: 10*3/mm3
  Monocytes(Absolute), 0.7 X10E3/UL, (F) expected units: 10*3/mm3
  Eos (Absolute), 0.4 X10E3/UL, (F) expected units: /mm3
  Baso (Absolute), 0.1 X10E3/UL, (F) expected units: 10*3/mm3

-----------------

The following results were not dispersed to the flowsheet:

  Immature Granulocytes, 1 %, (F)
  Immature Grans (Abs), 0.0 x10E3/uL, (F)
  Hep B Surface Ab, Qual, Non Reactive, (F)


Electronically Signed by Margaret Crenshaw - MD on 09/15/2021 at 11:34 AM
________________________________________________________________________


09/10/2021 - Chronic Care Clinic: f/u cutaneous lymphoma
Provider: Margaret Crenshaw - MD
Location of Care: Correctional Treatment Facility




                                                5
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 7 of 28
Central Cell Block                                          September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                     Page 6
2027276182 Fax:                                                                        Chronic Care Clinic

CHRISTOPHER WORRELL                                                                         Home: 377183
Male DOB:                                        377183




Chronic Care
Current Medications: METOPROLOL TARTRATE 25 MG ORAL TABLET (METOPROLOL TARTRATE)
Take 1 tab P.o bid.
ACETAMINOPHEN 500 MG ORAL TABLET (ACETAMINOPHEN) Take 2 tabs po BID as needed for
pain; Route: ORAL


HPI

Current Problems:
EPIDERMOID CYST (ICD-706.2) (ICD10-L72.0)
URINARY HESITANCY (ICD-788.64) (ICD10-R39.11)
LOWER BACK PAIN (ICD-724.2) (ICD10-M54.5)
PREDIABETES (ICD-790.29) (ICD10-R73.03)
FOLLICULAR B CELL LYMPHOMA WITH RECURRENCE (ICD-204.80) (ICD10-C85.10)
SQUAMOUS CELL CARCINOMA OF THE HEAD, NECK AND BASE OF TONGUE, 2007 (ICD-199.1)
(ICD10-C80.1)
HX OF COVID-19 (ICD10-U07.1)
HYPERTENSION (ICD-401.9) (ICD10-I10)


Current Medications:
METOPROLOL TARTRATE 25 MG ORAL TABLET (METOPROLOL TARTRATE) Take 1 tab P.o bid.
ACETAMINOPHEN 500 MG ORAL TABLET (ACETAMINOPHEN) Take 2 tabs po BID as needed for
pain; Route: ORAL


Current Allergies:
* PERCOCET: HIVES (Critical)

#. Primary cutaneous follicular b cell lymphoma
-recurrent, with lesions now on face, neck, and upper chest
-following with HUH oncology with recommednation for: repeat skin bx, bone marrow bx and
PET/CT for interim staging
---skin bx completed, awating pathology
-pt took down dressing as recommended yesterday, sutures still in place (due for removal next week)
---bone marrow biopsy was completed 6/2021 and is WNL
---PET/CT scans done 6/2021 and significant for new "mildly active" submandibular and cervical
lymphnodes c/f possible lymphamatous/tumor involvement
---given PET findings, seen by ENT with rec for US-guided FNA with interventional radiology which was
scheduled completed, pathology pending
-pt reports no changes today other than continued persistent itching which did not improve with prev trial
of antihistamine
[--additional history--]
-initially dx 2007 and tx w rituximab with subsequent recurrence and repeat tx w retuximab c/b
development of an allergic vs infusion reaction
-recurrence dx again in 2019 with recommendation from onc at that time for repeat chemotherapy which




                                                     6
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 8 of 28
Central Cell Block                                          September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                    Page 7
2027276182 Fax:                                                                       Chronic Care Clinic

CHRISTOPHER WORRELL                                                                       Home: 377183
Male DOB:                                        377183


the patient declined
-opted instead for treatment with an alternative medicine provider who prescribed topical rapamycin and
naltrexone
-this regimen has not been continued as it is not evidence based and pt was instaed referred to HUH
oncology as above

#. hepatitis testing
-pt requesting screening for hepatitis
-states he is concerned he was exposed to hep A
-is currently asmyptomatic
-denies nausea, vomiting, diarrhea, abd pain, fever

#. HTN, h/o tachycardia
-on metoprolol reported h/o HTN and tachycardia
-BP and HR have been consistently WNL
-today, pt states he is only taking metoprolol once a day because he is worried about low blood pressure
-is asymptomatic --denies SOB, DOE, dizziness, and fatigue

#. L shoulder pain
-working with PT

#. R 5th metacarpal neck fracture
-seen by Dr. Wilson (ortho hand) and rec'd for surgical repair
-awaiting OR date

ROS: Denies fever, chills, CP, SOB, DOE, nausea, vomiting, diarrhea, and joint pain



Vital Signs
Height: 75 in.
Weight: 263 lbs.
BMI: 32.99
Temperature: 97.5 degrees F
Temp Site: Tympanic
Respirations: 16
Pulse Rate: 80
Rhythm: Regular
Blood Pressure: 119/84 mm Hg
(mm Hg)
Pulse Ox: 99%


Physical Exam

General Appearance
Comfortable, NAD
Respiratory
Effort: Normal
Musculoskeletal



                                                      7
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 9 of 28
Central Cell Block                                          September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                           Page 8
2027276182 Fax:                                                              Chronic Care Clinic

CHRISTOPHER WORRELL                                                              Home: 377183
Male DOB:                                        377183


Gait & Station: Normal
Mental Status and Exam
Mood & Affect: Normal


Assessment and Plan
Assessment/Plan:
FOLLICULAR B CELL LYMPHOMA WITH RECURRENCE - Unchanged.
-skin and lymph node biopsies have now been completed
-awaiting pathology
-onc f/u pending

SCREENING FOR HEPATITIS.
-pt c/f hep A exposure, asymptomatic
-will screen as below with plan for vaccine if non-immune given high -risk
-HCV negative on intake
Orders: Hep A Ab, Total; HBsAg Screen; Anti-HBs; Hep A Ab, IgM

HYPERTENSION.
-BP has been well-controlled and occ low, asymptomatic
-unclear indication for metoprolol
-will d/c and re-eval at next visit

Risks, benefits, and alternatives to treatment plan discussed.

Follow-up: for suture removal in 1 weeks.
Problems reviewed today.
Medications reviewed today.
Allergies reviewed today.
Directives reviewed today.
New Orders: Hep A Ab, Total [006726]
HBsAg Screen [006510]
Anti-HBs [006395]
CBC With Diff [005009]
Hep A Ab, IgM [006734]

Process Orders
Check Orders Results:
  LabCorp: ABN not required for this insurance.
Tests Sent for requisitioning (September 10, 2021 9:19 AM):
  09/10/2021: LabCorp -- Hep A Ab, Total [006726] (signed)
  09/10/2021: LabCorp -- HBsAg Screen [006510] (signed)
  09/10/2021: LabCorp -- Anti-HBs [006395] (signed)
  09/10/2021: LabCorp -- CBC With Diff [005009] (signed)
  09/10/2021: LabCorp -- Hep A Ab, IgM [006734] (signed)




                                                     8
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 10 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                  Page 9
2027276182 Fax:                                                     Chronic Care Clinic

CHRISTOPHER WORRELL                                                        Home: 377183
Male DOB:                                        377183




Electronically Signed by Margaret Crenshaw - MD on 09/10/2021 at 2:47 PM
________________________________________________________________________


09/08/2021 - Urgent Care: Patient Return --HUH Derm Skin Bx
Provider: Margaret Crenshaw - MD
Location of Care: Correctional Treatment Facility




Patient Return
Hospital: HUH Dermatology
Return Type: Outside Consultation
Records Received: Yes
Comments:
-Punch biopsies taken on L temple and R infra auricular face
-take dressing off in 24 hours --wound care recs given to patient
-sutures to be removed by jail in 7 days
-will fax path report in 1-2 weeks
Referrals Written: No
Follow-Up: Chronic Care Clinic
Scheduled: Yes




Electronically Signed by Margaret Crenshaw - MD on 09/08/2021 at 4:20 PM
________________________________________________________________________


09/08/2021 - Internal Other: Appointment Canceled
Provider: Doctor Unity
Location of Care: DC JAIL MMHS


Appointment status changed to canceled by
Rayan Hagona-Wordie - PT on 09/08/2021 10:03 AM.

Cancellation Comments
---------------------

refused. signed and witnessed

Appointment Information
-----------------------

Appt Type:      Physical Therapy
     Date:      Wednesday, September 8, 2021




                                                     9
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 11 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                    Page 10
2027276182 Fax:                                                                       Chronic Care Clinic

CHRISTOPHER WORRELL                                                                        Home: 377183
Male DOB:                                       377183


     Time:      9:45 AM for 5 min
  Urgency:      Routine
  Made By:      Rayan Hagona-Wordie - PT
 To Visit:      CTF Physical Therapy
   Reason:

Appt Comments
-------------


Electronically Signed by Doctor Unity on 09/10/2021 at 4:30 PM
________________________________________________________________________


09/07/2021 - TextNote: SC
Provider: Tamela Clinkscale
Location of Care: DC JAIL MMHS
This document contains external references




Electronically Signed by Tamela Clinkscale on 09/07/2021 at 1:02 PM
________________________________________________________________________


09/07/2021 - Physical Therapy: Follow Up
Provider: Rayan Hagona-Wordie - PT
Location of Care: Correctional Treatment Facility




Physical Therapy
Visit Type: Follow Up

Interview
  Patient assessment of current condition/
    response to previous treatment: Pt c/o pinching pain in L shoulder with raising extended arm
overhead in abduction plane at about 120 degrees abduction
  Intensity pain rating and characterization of pain:     6/10
Walking: not limited
Fall risk: no

Treatment
Exercises, Manual Therapy
Comments: L scapular mobilization multi-directional grade 3, L AC joint mobilization grade 4, thoracic
spine PA mobilization and rotatory mobilization
wand AAROM abduction 10X 10 secs hold
shoulder isometrics flex, abd, ER 5 X 10 sec hold
rows BTB 30X




                                                   10
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 12 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                  Page 11
2027276182 Fax:                                                                     Chronic Care Clinic

CHRISTOPHER WORRELL                                                                      Home: 377183
Male DOB:                                      377183


resisted IR/ER BTB 30X ea
resisted flex/ext BTB 30X ea
shoulder 3 way 6# 30X



Treatment Plan: continue physical therapy services
Frequency/duration: 1-2 visits/week for 4 weeks

Education/Follow Up
Patient was provided instruction and training on self-therapy, and demonstrated accurate knowledge of
the program.
Consent: Patient agreed to treatment plan.



Electronically Signed by Rayan Hagona-Wordie - PT on 09/07/2021 at 12:11 PM
________________________________________________________________________


09/04/2021 - Sick Call: Follow-Up Visit
Provider: Meena Kumar - NP
Location of Care: Correctional Treatment Facility


Sick Call Provider
Referral Source: Other:

Reason for Visit: Follow-Up Visit

HPI: patient was seen for follow up on - COVID VACCINE offer
Hx of Biopsy left neck recetnly - needed - site check
denies any trouble swallowing, fever or SOB ,
C/O site is still tender on touch -


Vital Signs
Height: 75 in.
Temperature: 98.0 degrees F
Temp Site: Oral
Respirations: 18
Pulse Rate: 72
Rhythm: Regular
(mm Hg)
Pulse Ox: 98%


Review of Systems
General: Patient denies anorexia.
Eyes: Patient denies blurring.




                                                  11
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 13 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                  Page 12
2027276182 Fax:                                                                     Chronic Care Clinic

CHRISTOPHER WORRELL                                                                      Home: 377183
Male DOB:                                          377183


Ears/Nose/Throat: Patient denies decreased hearing.
Cardiovascular: Patient denies chest pain.
Respiratory: Patient denies cough.
Gastrointestinal: Patient denies nausea, vomiting.
Skin: Patient denies rash.
Neurologic: Patient denies headache.
Psychiatric: Patient denies anxiety, suicidal ideation.


Physical Exam

General Appearance
well developed, well nourished, well hydrated, in no acute distress
Head
Inspection: NC/AT
Eyes
External: conjunctivae and lids normal
Pupils: equal, round, reactive to light
Ears/Nose/Throat
External Ears: normal, no lesions or deformities
Otoscopic: canals clear, tympanic membranes intact
Hearing: grossly intact
External Nose: normal, no lesions or deformities
Nasal: mucosa, septum, and turbinates normal
Lips/Teeth/Gums: mucosa pink and moist
Pharynx: e
Neck
Neck: left neck jaw angle - area mildly tender on palp
Respiratory
Effort: no intercostal retractions or use of accessory muscles
Auscultation: no rales, rhonchi, or wheezes
Cardiovascular
Auscultation: S1 S2 +
Musculoskeletal
Gait & Station: normal, can undergo exercise testing and/or participate in exercise program
Digits & Nails: no clubbing, cyanosis, petechiae, or nodes
Neck: normal strength, no deformities
Spine, Ribs,& Pelvis: normal
Extremities
RUE:   walking independently
LUE:   walking independently
RLE:   walking independently
LLE:   walking independently
Neurological
Cranial Nerves: II - XII grossly intact
Reflexes: 2+, symetric, no pathalogical reflexes
Sensation & Strength: grossly intact
Skin
Inspection: no rashes, lesions, ulcerations,



                                                     12
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 14 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                      Page 13
2027276182 Fax:                                                                         Chronic Care Clinic

CHRISTOPHER WORRELL                                                                          Home: 377183
Male DOB:                                         377183


Mental Status and Exam
Judgement: intact
Orientation: oriented to time, place, and person
Memory: intact for recent and remote events
Mood & Affect: no depression, anxiety, or agitation


Assessment and Plan

General health and wellness, including healthy diet and aerobic exercise during recreational time,
reviewed with the patient. Health hazards of tobacco, illicit drug use, and excessive alcohol intake
discussed and patient advised to quit if using, or not to initiate if not already using.
Assessment/Plan: Hx of Biposy left neck
 site c/o tender ,
 no edema or swelling noted
 tender on palp
 requesting extra strength Tylenol - order placed
 Offered COVID Vaccine information -
 patient declined vaccine

stated "I already signed refusal Form 2 times "

Patient signed another refusal form dated today
discussed risk

Patient informed on how to utilize the sick call process and advised that if you feel like your health
concerns are not being addressed, please follow the DOC grievance process as stated in the Inmate
Handbook..
Risks, benefits, and alternatives to treatment plan discussed.
Problems reviewed today.
Medications reviewed today.
Allergies reviewed today.
Directives reviewed today.

Problems: EPIDERMOID CYST (ICD-706.2) (ICD10-L72.0)
URINARY HESITANCY (ICD-788.64) (ICD10-R39.11)
LOWER BACK PAIN (ICD-724.2) (ICD10-M54.5)
PREDIABETES (ICD-790.29) (ICD10-R73.03)
FOLLICULAR B CELL LYMPHOMA WITH RECURRENCE (ICD-204.80) (ICD10-C85.10)
SQUAMOUS CELL CARCINOMA OF THE HEAD, NECK AND BASE OF TONGUE, 2007 (ICD-199.1)
(ICD10-C80.1)
HX OF COVID-19 (ICD10-U07.1)
HYPERTENSION (ICD-401.9) (ICD10-I10)

Medications: METOPROLOL TARTRATE 25 MG ORAL TABLET (METOPROLOL TARTRATE) Take 1
tab P.o bid.
ACETAMINOPHEN 500 MG ORAL TABLET (ACETAMINOPHEN) Take 2 tabs po BID as needed for
pain; Route: ORAL

Allergies: * PERCOCET: HIVES (Critical)




                                                    13
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 15 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                   Page 14
2027276182 Fax:                                                                      Chronic Care Clinic

CHRISTOPHER WORRELL                                                                       Home: 377183
Male DOB:                                       377183




Electronically Signed by Meena Kumar - NP on 09/05/2021 at 3:26 PM
________________________________________________________________________


09/03/2021 - TextNote: Grievance
Provider: Traci Outlaw
Location of Care: Central Detention Facility


Resident submitted a grievance that he had not received his prescription eyeglasses for 62 days as of
8/30/2021.
Resident received his eyeglasses on 9/1/2021, grievance resolved.


Electronically Signed by Traci Outlaw on 09/03/2021 at 2:59 PM
________________________________________________________________________


09/03/2021 - Urgent Care: Patient Return - Georgetown Interventional Radiology
Provider: Gayle Juenemann - NP
Location of Care: Correctional Treatment Facility




Patient Return
Hospital: Other: Georgetown
Return Type: Outside Imaging/Diagnostic Test
Comments: Patient with primary cutaneous follicular b-cell lymphoma referred to Georgetown
interventional radiology for ultrasound guided bx FNA CPT 10005 d/t recent PET scan showing mildly
active R submandibular and L upper cervical lymph nodes c/f malignancy.
Referrals Written: No
Comments: CC provider flagged.
Follow-Up: Chronic Care Clinic
Comments: Pt reports he is doing well. Viewed areas of needle biopsy, a few small dots of redness, but
no bleeding.




Electronically Signed by Gayle Juenemann - NP on 09/03/2021 at 12:19 PM
________________________________________________________________________


09/03/2021 - TextNote: Sick Call TextNote
Provider: Nicole Morrison - PA
Location of Care: Correctional Treatment Facility




                                                   14
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 16 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                   Page 15
2027276182 Fax:                                                                      Chronic Care Clinic

CHRISTOPHER WORRELL                                                                       Home: 377183
Male DOB:                                       377183




SC slip reviewed. Per chart patient received new glasses on 9/1/21. will schedule for ophthalmology


Electronically Signed by Nicole Morrison - PA on 09/03/2021 at 9:52 AM
________________________________________________________________________


09/03/2021 - Internal Other: Appointment Canceled
Provider: Doctor Unity
Location of Care: DC JAIL MMHS


Appointment status changed to canceled by
Nicole Morrison - PA on 09/03/2021 9:50 AM.

Cancellation Comments
---------------------

see text note

Appointment Information
-----------------------

Appt Type:      CTF MD_Sick Call
     Date:      Friday, September 3, 2021
     Time:      9:15 AM for 5 min
  Urgency:      Routine
  Made By:      Nicole Morrison - PA
 To Visit:      CTF Sick Call - Blue
   Reason:       c2b

Appt Comments
-------------


Electronically Signed by Doctor Unity on 09/10/2021 at 4:30 PM
________________________________________________________________________


09/03/2021 - TextNote: sc
Provider: Tamela Clinkscale
Location of Care: DC JAIL MMHS
This document contains external references




Electronically Signed by Tamela Clinkscale on 09/03/2021 at 6:27 AM
________________________________________________________________________




                                                   15
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 17 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                     Page 16
2027276182 Fax:                                                                        Chronic Care Clinic

CHRISTOPHER WORRELL                                                                         Home: 377183
Male DOB:                                        377183



09/01/2021 - TextNote: medical supplies glasses
Provider: Tamela Clinkscale
Location of Care: DC JAIL MMHS


Mr.Worrell received 1 pair of glasses per provider.


Electronically Signed by Tamela Clinkscale on 09/01/2021 at 6:06 PM
________________________________________________________________________


09/01/2021 - Physical Therapy: Initial Visit
Provider: Rayan Hagona-Wordie - PT
Location of Care: Correctional Treatment Facility




Physical Therapy
Visit Type: Initial Visit

Interview
  Patient assessment of current condition/
    response to previous treatment: Pt reports loosing consciousness and falling in early June 2021 and
sustaining a fall which resulted in R hand fx and L shoulder pain. Pt describes L shoulder pain as sharp in
the anterior aspect of the shoulder with pain radiating along the deltoid. Pt c/o pain with "chicken wing"
motion 90 degrees abd with elbow flexion and shoulder IR and when laying on L shoulder. Pt also c/o
pain with end range of overhead reach. Pt denies pain at rest when not applying pressure through the
shoulder. Pt reports pain range 3-5/10. Pt reports self PT of stetching L shoulder to help maintain ROM
since onset of pain and avoiding laying on L shoulder.
  Intensity pain rating and characterization of pain:      5/10
Walking: not limited
Fall risk: no

Exam
Location: Left and Right; Shoulder
Shoulder
Range of Motion: shoulder flex: bil shoulder AROM WNL
shoulder abd: R: WNL L: 122 AROM, WNL PROM with c/o painful arc
shoulder ext: WN bil
shoulder IR: WNL bil
shoulder ER: WNL bil with c/o L shoulderp qin at end range


Strength: shoulder flex: R: 5/5 L: 4+/5
shoulder abd: R: 5/5 L: 4-/5
shoulder ext: R: 5/5 L: 4+/5
shoulder IR: 5/5 bil
shoulder ER: R: 5/5 L: 4-/5




                                                      16
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 18 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                  Page 17
2027276182 Fax:                                                                     Chronic Care Clinic

CHRISTOPHER WORRELL                                                                      Home: 377183
Male DOB:                                      377183




Treatment
Comments: Pt educated about nature of present condition, examination findings, PT POC, goals and
expected outcomes.
Treatment Plan: continue physical therapy services
Frequency/duration: 1-2 visits/week for 4 weeks

Education/Follow Up
Patient was provided instruction and training on self-therapy, and demonstrated accurate knowledge of
the program.
Consent: Patient agreed to treatment plan.



Electronically Signed by Rayan Hagona-Wordie - PT on 09/02/2021 at 11:48 AM
________________________________________________________________________


08/31/2021 - Chronic Care Clinic: upcoming procedure
Provider: A. Flora Amankwah Wright - PA-C
Location of Care: Correctional Treatment Facility


Chronic Care
Visit Type: Follow-Up

Current Medications: METOPROLOL TARTRATE 25 MG ORAL TABLET (METOPROLOL TARTRATE)
Take 1 tab P.o bid.
ANALGESIC BALM OINT (LINIMENTS OINT) AAA bid prn.x10 dys First dose now; Route: EXTERNAL

Do you need a language interpreter? No

Are you hard of hearing? No

HPI

Current Problems:
PAIN IN LEFT SHOULDER (ICD-719.41) (ICD10-M25.512)
FRACTURE OF FIFTH METACARPAL BONE, RIGHT HAND (ICD-815.09) (ICD10-S62.306A)
EPIDERMOID CYST (ICD-706.2) (ICD10-L72.0)
URINARY HESITANCY (ICD-788.64) (ICD10-R39.11)
LOWER BACK PAIN (ICD-724.2) (ICD10-M54.5)
PREDIABETES (ICD-790.29) (ICD10-R73.03)
FOLLICULAR B CELL LYMPHOMA WITH RECURRENCE (ICD-204.80) (ICD10-C85.10)
SQUAMOUS CELL CARCINOMA OF THE HEAD, NECK AND BASE OF TONGUE, 2007 (ICD-199.1)
(ICD10-C80.1)
HX OF COVID-19 (ICD10-U07.1)
HYPERTENSION (ICD-401.9) (ICD10-I10)




                                                  17
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 19 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                 Page 18
2027276182 Fax:                                                                    Chronic Care Clinic

CHRISTOPHER WORRELL                                                                    Home: 377183
Male DOB:                                        377183



Current Medications:
METOPROLOL TARTRATE 25 MG ORAL TABLET (METOPROLOL TARTRATE) Take 1 tab P.o bid.
ANALGESIC BALM OINT (LINIMENTS OINT) AAA bid prn.x10 dys First dose now; Route: EXTERNAL


Current Allergies:
* PERCOCET: HIVES (Critical)


Other HPI
Pt. with h/o cutaneous lymphoma. He has an upcoming LN biopsy. He is currently on ASA. He is here
for discussion of cessation of ASA prior to procedure. Pt. did take ASA this AM. NO other medical
complaints.

Do you currently work within the facility (have a "detail"?):
If yes, what area do you work in?:
If yes, does your job have any negative effects on your health or well-being?:



Review of Systems
General: Patient denies anorexia, chills, fatigue, malaise, sweats, weight loss.


Vital Signs
Height: 75 in.
Weight: 264 lbs.
BMI: 33.12
Temperature: 97.2 degrees F
Temp Site: Oral
Respirations: 16
Pulse Rate: 67
Rhythm: Regular
Blood Pressure: 114/80 mm Hg
(mm Hg)
Pulse Ox: 98%


Physical Exam

General Appearance
well developed, well nourished, well hydrated, in no acute distress


Assessment and Plan




                                                    18
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 20 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                  Page 19
2027276182 Fax:                                                                     Chronic Care Clinic

CHRISTOPHER WORRELL                                                                      Home: 377183
Male DOB:                                        377183



General health and wellness, including healthy diet and aerobic exercise during recreational time,
reviewed with the patient. Health hazards of tobacco, illicit drug use, and excessive alcohol intake
discussed and patient advised to quit if using, or not to initiate if not already using.
Assessment/Plan:
FOLLICULAR B CELL LYMPHOMA WITH RECURRENCE - Unchanged. reviewed need to stop ASA
prior to procedure
Pt. will not take meds after today
CC f/u as scheduled

Risks, benefits, and alternatives to treatment plan discussed.

Follow-up: prn.
Problems reviewed today.
Medications reviewed today.
Allergies reviewed today.
Directives reviewed today.




Electronically Signed by A. Flora Amankwah Wright - PA-C on 08/31/2021 at 9:46 AM
________________________________________________________________________


08/26/2021 - Rx Refill: METOPROLOL TARTRATE 25 MG ORAL TABLET, METOPROLOL
TARTRATE 25 MG
Provider: Claudia Barrett - PA
Location of Care: Central Detention Facility


Medications:
METOPROLOL TARTRATE 25 MG ORAL TABLET (METOPROLOL TARTRATE) Take 1 tab P.o bid.
#180 x 1
        Entered by:    Claudia Barrett - PA
        Authorized by: Margaret Crenshaw - MD
        Signed by:     Claudia Barrett - PA on 08/26/2021
        Method used: Printed then faxed to ...

        RxID: 1945595683780070
METOPROLOL TARTRATE 25 MG ORAL TABLET (METOPROLOL TARTRATE) Take 1 tab P.o bid.
#180 x 1
        Entered and Authorized by:      Claudia Barrett - PA
        Signed by:     Claudia Barrett - PA on 08/26/2021
        Method used: Printed then faxed to ...

        RxID:   1945595683780030




                                                    19
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 21 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                           Page 20
2027276182 Fax:                                                              Chronic Care Clinic

CHRISTOPHER WORRELL                                                              Home: 377183
Male DOB:                                  377183



Electronically Signed by Claudia Barrett - PA on 08/26/2021 at 11:16 AM
________________________________________________________________________


08/26/2021 - Rx Refill: METOPROLOL TARTRATE 25 MG ORAL TABLET
Provider: Claudia Barrett - PA
Location of Care: Central Detention Facility


Medications:
METOPROLOL TARTRATE 25 MG ORAL TABLET (METOPROLOL TARTRATE) Take 1 tab P.o bid.
#180 x 1
        Entered by:    Claudia Barrett - PA
        Authorized by: Eleni O'Donovan - MD
        Signed by:     Claudia Barrett - PA on 08/26/2021
        Method used: Printed then faxed to ...

       RxID:   1945595390772060



Electronically Signed by Claudia Barrett - PA on 08/26/2021 at 11:14 AM
________________________________________________________________________


08/23/2021 - Chronic Care Clinic: Cutaneous lymphoma
Provider: Terry Nguyen - DO
Location of Care: Correctional Treatment Facility


Chronic Care
Visit Type: Follow-Up
Chief Complaint: Cutaneous lymmphoma

Current Medications: METOPROLOL TARTRATE 25 MG ORAL TABLET (METOPROLOL TARTRATE)
Take 1 tab P.o bid.
ASPIRIN 81 MG TAB (ASPIRIN) Take one tab po Qdaily.
ANALGESIC BALM OINT (LINIMENTS OINT) AAA bid prn.x10 dys First dose now; Route: EXTERNAL
IBUPROFEN 600 MG ORAL TABLET (IBUPROFEN) Take one tab po TID as needed for pain. take
mediciation with food to avoid GI upset; Route: ORAL
LIDOCAINE HCL 2 % EXTERNAL GEL (LIDOCAINE HCL) apply to affected area bid prn for pain; Route:
EXTERNAL
ARTIFICIAL TEARS SOLN (HYDROXYPROPYL METHYLCELLULOSE SOLN) 1 drop each eye every 4-
6 hours


Diet: regular
Do you need a language interpreter? No

Are you hard of hearing? No




                                             20
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 22 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                               Page 21
2027276182 Fax:                                                                  Chronic Care Clinic

CHRISTOPHER WORRELL                                                                  Home: 377183
Male DOB:                                        377183




HPI

Current Problems:
PAIN IN LEFT SHOULDER (ICD-719.41) (ICD10-M25.512)
FRACTURE OF FIFTH METACARPAL BONE, RIGHT HAND (ICD-815.09) (ICD10-S62.306A)
EPIDERMOID CYST (ICD-706.2) (ICD10-L72.0)
URINARY HESITANCY (ICD-788.64) (ICD10-R39.11)
LOWER BACK PAIN (ICD-724.2) (ICD10-M54.5)
PREDIABETES (ICD-790.29) (ICD10-R73.03)
FOLLICULAR B CELL LYMPHOMA WITH RECURRENCE (ICD-204.80) (ICD10-C85.10)
SQUAMOUS CELL CARCINOMA OF THE HEAD, NECK AND BASE OF TONGUE, 2007 (ICD-199.1)
(ICD10-C80.1)
HX OF COVID-19 (ICD10-U07.1)
HYPERTENSION (ICD-401.9) (ICD10-I10)


Current Medications:
METOPROLOL TARTRATE 25 MG ORAL TABLET (METOPROLOL TARTRATE) Take 1 tab P.o bid.
ASPIRIN 81 MG TAB (ASPIRIN) Take one tab po Qdaily.
ANALGESIC BALM OINT (LINIMENTS OINT) AAA bid prn.x10 dys First dose now; Route: EXTERNAL
IBUPROFEN 600 MG ORAL TABLET (IBUPROFEN) Take one tab po TID as needed for pain. take
mediciation with food to avoid GI upset; Route: ORAL
LIDOCAINE HCL 2 % EXTERNAL GEL (LIDOCAINE HCL) apply to affected area bid prn for pain; Route:
EXTERNAL
ARTIFICIAL TEARS SOLN (HYDROXYPROPYL METHYLCELLULOSE SOLN) 1 drop each eye every 4-
6 hours


Current Allergies:
* PERCOCET: HIVES (Critical)


Other HPI
Cutaneous lymphoma - No new symptoms. Hx of refusal of the lymph node biopsy, and derm biopsy
because they had fallen on his lawyer/court dates.

Do you currently work within the facility (have a "detail"?):
If yes, what area do you work in?:
If yes, does your job have any negative effects on your health or well-being?:



Review of Systems
General: Patient denies fatigue, malaise, weight loss.
Skin: Patient complains of itching, suspicious lesions.




                                                    21
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 23 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                   Page 22
2027276182 Fax:                                                                      Chronic Care Clinic

CHRISTOPHER WORRELL                                                                       Home: 377183
Male DOB:                                        377183



Vital Signs
Height: 75 in.
Temperature: 97.3 degrees F
Temp Site: Oral
Respirations: 16
Pulse Rate: 38
Blood Pressure: 104/74 mm Hg
(mm Hg)
Pulse Ox: 98%


Physical Exam

General Appearance
well developed, well nourished, well hydrated, in no acute distress


Assessment and Plan

General health and wellness, including healthy diet and aerobic exercise during recreational time,
reviewed with the patient. Health hazards of tobacco, illicit drug use, and excessive alcohol intake
discussed and patient advised to quit if using, or not to initiate if not already using.
Assessment/Plan:
FOLLICULAR B CELL LYMPHOMA WITH RECURRENCE - Unchanged. Scheduled for lymph node
biopsy on 9/3/2021. Needs to be off of aspirin on 8/30/2021.

SQUAMOUS CELL CARCINOMA OF THE HEAD, NECK AND BASE OF TONGUE, 2007 - Unchanged.
Patient has appointment for derm biopsy on 9/7/2021.

Risks, benefits, and alternatives to treatment plan discussed.

Follow-up: in 2 weeks.
Problems reviewed today.
Medications reviewed today.
Allergies reviewed today.
Directives reviewed today.




Electronically Signed by Terry Nguyen - DO on 08/23/2021 at 3:10 PM
________________________________________________________________________


08/21/2021 - Internal Other: Appointment Canceled
Provider: Doctor Unity
Location of Care: DC JAIL MMHS




                                                    22
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 24 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                          Page 23
2027276182 Fax:                                                                             Chronic Care Clinic

CHRISTOPHER WORRELL                                                                              Home: 377183
Male DOB:                                           377183




Appointment status changed to canceled by
DeBreaka Posey - PA on 08/21/2021 4:53 PM.

Cancellation Comments
---------------------

pt request med refill

Appointment Information
-----------------------

Appt Type:       CTF MD_Sick Call
     Date:       Sunday, August 22, 2021
     Time:       8:05 AM for 5 min
  Urgency:       Routine
  Made By:       Julia Dorsey - MA
 To Visit:       CTF Sick Call - Purple
   Reason:        C2B -3

Appt Comments
-------------


Electronically Signed by Doctor Unity on 08/27/2021 at 10:52 AM
________________________________________________________________________


08/21/2021 - TextNote: Sick Call TextNote
Provider: DeBreaka Posey - PA
Location of Care: Central Detention Facility


Patient requesting refill of artifical eye drops. Order written 8/4/21 with refills. pharmacy alerted


Electronically Signed by DeBreaka Posey - PA on 08/21/2021 at 4:53 PM
________________________________________________________________________


08/21/2021 - Sick Call: SC
Provider: Julia Dorsey - MA
Location of Care: Correctional Treatment Facility
This document contains external references


SC


Electronically Signed by Julia Dorsey - MA on 08/21/2021 at 3:17 PM
________________________________________________________________________




                                                       23
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 25 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                           Page 24
2027276182 Fax:                                                              Chronic Care Clinic

CHRISTOPHER WORRELL                                                              Home: 377183
Male DOB:                                  377183



08/13/2021 - Chronic Care Clinic: f/u cutaneous lymphoma
Provider: Margaret Crenshaw - MD
Location of Care: Correctional Treatment Facility


Chronic Care
Current Medications: METOPROLOL TARTRATE 25 MG ORAL TABLET (METOPROLOL TARTRATE)
Take 1 tab P.o bid.
ASPIRIN 81 MG TAB (ASPIRIN) Take one tab po Qdaily.
ANALGESIC BALM OINT (LINIMENTS OINT) AAA bid prn.x10 dys First dose now; Route: EXTERNAL
IBUPROFEN 600 MG ORAL TABLET (IBUPROFEN) Take one tab po TID as needed for pain. take
mediciation with food to avoid GI upset; Route: ORAL
LIDOCAINE HCL 2 % EXTERNAL GEL (LIDOCAINE HCL) apply to affected area bid prn for pain; Route:
EXTERNAL
ARTIFICIAL TEARS SOLN (HYDROXYPROPYL METHYLCELLULOSE SOLN) 1 drop each eye every 4-
6 hours
HYDROXYZINE HCL 10 MG ORAL TABLET (HYDROXYZINE HCL) take one tab twice daily for itching;
Route: ORAL


HPI

Current Problems:
PAIN IN LEFT SHOULDER (ICD-719.41) (ICD10-M25.512)
FRACTURE OF FIFTH METACARPAL BONE, RIGHT HAND (ICD-815.09) (ICD10-S62.306A)
EPIDERMOID CYST (ICD-706.2) (ICD10-L72.0)
URINARY HESITANCY (ICD-788.64) (ICD10-R39.11)
LOWER BACK PAIN (ICD-724.2) (ICD10-M54.5)
PREDIABETES (ICD-790.29) (ICD10-R73.03)
FOLLICULAR B CELL LYMPHOMA WITH RECURRENCE (ICD-204.80) (ICD10-C85.10)
SQUAMOUS CELL CARCINOMA OF THE HEAD, NECK AND BASE OF TONGUE, 2007 (ICD-199.1)
(ICD10-C80.1)
HX OF COVID-19 (ICD10-U07.1)
HYPERTENSION (ICD-401.9) (ICD10-I10)


Current Medications:
METOPROLOL TARTRATE 25 MG ORAL TABLET (METOPROLOL TARTRATE) Take 1 tab P.o bid.
ASPIRIN 81 MG TAB (ASPIRIN) Take one tab po Qdaily.
ANALGESIC BALM OINT (LINIMENTS OINT) AAA bid prn.x10 dys First dose now; Route: EXTERNAL
IBUPROFEN 600 MG ORAL TABLET (IBUPROFEN) Take one tab po TID as needed for pain. take
mediciation with food to avoid GI upset; Route: ORAL
LIDOCAINE HCL 2 % EXTERNAL GEL (LIDOCAINE HCL) apply to affected area bid prn for pain; Route:
EXTERNAL
ARTIFICIAL TEARS SOLN (HYDROXYPROPYL METHYLCELLULOSE SOLN) 1 drop each eye every 4-
6 hours
HYDROXYZINE HCL 10 MG ORAL TABLET (HYDROXYZINE HCL) take one tab twice daily for itching;
Route: ORAL




                                              24
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 26 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                  Page 25
2027276182 Fax:                                                                     Chronic Care Clinic

CHRISTOPHER WORRELL                                                                     Home: 377183
Male DOB:                                        377183



Current Allergies:
* PERCOCET: HIVES (Critical)


Other HPI
-

#. Primary cutaneous follicular b cell lymphoma
-recurrent, with lesions on face, neck, and upper chest
-following with HUH oncology with recommednation for: repeat skin bx, bone marrow bx and
PET/CT for interim staging
---skin bx is pending (derm eval was scheduled but PT REFUSED visit, this has been rescheduled and is
pending)
---bone marrow biopsy was completed 6/2021 and is WNL
---PET/CT scans done 6/2021 and significant for new "mildly active" submandibular and cervical
lymphnodes c/f possible lymphamatous/tumor involvement
---given PET findings, seen by ENT with rec for US-guided FNA with IR --this was scheduled and pt
refused, now awaiting new date
-pt reports no changes today other than continued persistent itching
-this DID NOT improve with hydroxyzine which was started last visit
[--additional history--]
-initially dx 2007 and tx w rituximab with subsequent recurrence and repeat tx w retuximab c/b
development of an allergic vs infusion reaction
-recurrence dx again in 2019 with recommendation from onc at that time for repeat chemotherapy which
the patient declined
-opted instead for treatment with an alternative medicine provider who prescribed topical rapamycin and
naltrexone
-this regimen has not been continued as it is not evidence based and pt was instaed referred to HUH
oncology as above

#. R 5th metacarpal neck fracture
-seen by Dr. Wilson (ortho hand) and rec'd for surgical repair
-unchanged
-awaiting OR date

#. HTN, h/o tachycardia
-on metoprolol h/o HTN and tachycardia
-BP and HR WNL today
-feeling well

#. L shoulder pain
-awaiting PT eval which is pending


Review of Systems
ROS reviewed. No changes.


Vital Signs




                                                    25
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 27 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                    Page 66
2027276182 Fax:                                                                       Chronic Care Clinic

CHRISTOPHER WORRELL                                                                          Home: 377183
Male DOB:                                          377183



6/15/21
-have not yet yeard back from Dr. Ali regarding an updated POC, called the number on file for his MA, no
answer
-will try again tomorrow

6/16/21
-spoke with Dr. Ali after pt's appointment today
-he recommends referral to ENT for eval for excisional biopsy
-if not able to surgically remove all impacted nodes, may require XRT in addition to chemo
-will determine tx plan once lymph node and skin biopsies are completed


Electronically Signed by Margaret Crenshaw - MD on 06/16/2021 at 2:17 PM
________________________________________________________________________


06/12/2021 - Nursing Note
Provider: Christopher Asong - LPN
Location of Care: Correctional Treatment Facility


patient is alert and verbally reponsive,received his artificial tears ophth drops.


Electronically Signed by Christopher Asong - LPN on 06/12/2021 at 9:37 PM
________________________________________________________________________


06/11/2021 - Nursing Note
Provider: Linda Stephens - RN
Location of Care: Correctional Treatment Facility


Seen by the provider no complaints voiced.


Electronically Signed by Linda Stephens - RN on 06/11/2021 at 2:09 PM
________________________________________________________________________


06/11/2021 - Internal Other: Appointment Canceled
Provider: Doctor Unity
Location of Care: DC JAIL MMHS


Appointment status changed to canceled by
Nicole Morrison - PA on 06/11/2021 9:45 AM.

Cancellation Comments
---------------------




                                                      26
      Case 1:21-cr-00292-RCL Document 93-3 Filed 09/16/21 Page 28 of 28
Central Cell Block                                           September 15, 2021
600 Indiana Avenue, N.W. Washington, DC 20003                                                  Page 110
2027276182 Fax:                                                                     Chronic Care Clinic

CHRISTOPHER WORRELL                                                                      Home: 377183
Male DOB:                                       377183




Electronically Signed by Margaret Crenshaw - MD on 05/26/2021 at 3:26 PM
________________________________________________________________________


05/25/2021 - TextNote: sc
Provider: Tamela Clinkscale
Location of Care: DC JAIL MMHS
This document contains external references




Electronically Signed by Tamela Clinkscale on 05/25/2021 at 5:06 PM
________________________________________________________________________


05/25/2021 - TextNote: HUH Oncology Consult
Provider: Tamela Clinkscale
Location of Care: DC JAIL MMHS
This document contains external references




Electronically Signed by Tamela Clinkscale on 05/26/2021 at 6:51 AM
________________________________________________________________________


05/25/2021 - Office Visit: care coordination, huh onc note
Provider: Marlon Mitchell - MD
Location of Care: Correctional Treatment Facility


-have been attempting to obtain HUH onc notes for care coordination, was not available as of yesterday
evening
-today after multiple attempts able to obtain outpt onc note
-notably, for cutaneous b cell lymphoma no b sxs, pt needs derm eval for repeat skin bx to assess the
sample w/ molecular studies, PET scan for interrim staging, will need to be treated given symptoms
(pruritis) w/ tx likely to be Gazyva/Bendamustine
-->will also need bone bx + port placed
-->pt agreed w/ plan
-there are no s/s of recurrence for head and neck ca
-pt has already been referred to derm, for PET and bone marrow biopsy




                                                  27
